DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) document submitted on May 13, 2020 and October 1, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
2. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

       Claims 1,13,22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Balasubramanian et al. (US Pub. No.: US 2018/0041696 A1). 
	Regarding claim 1, Balasubramanian et al. discloses an intelligent photographing method implemented by a terminal (Para 63; Fig. 4; camera) , the method comprises:
extracting, one or more first tags from common data of a user, wherein the common data represents an identity feature of the user ( Para 54-63; . Security provides identity verification for cloud consumers and tasks, as well as protection for data and other resources. User portal 83 provides access to the cloud computing environment for consumers and system administrators; wherein user ‘s identity needs to be verified in order to have access to the camera network /cloud system ) ;
extracting, one or more second tags from photographing-related data of the user, wherein the photographing-related data represents a photographing preference of the user ( Para 57-62; 65, 71, 78, 81; contextual metadata; once the user snaps a candidate image, the input module 410 may separate the context metadata from the candidate image to be provided to the computer system/server 12. The context metadata may also be provided through the input module 410 by a user's own input;  usage of the contextual metadata to build analytical models based on multiple images (of, for example, the same subjects), and logic to select best fit (given the user's candidate image/current contextual metadata) for providing the appropriate image/metadata/configuration settings back to the user. The system chooses the best fit saved image/corresponding context metadata by various analytics (step 710), and 712). ) ;
determining, based on the one or more first tags and the one or more second tags, a third tag ( Para 82; Once the configuration and context settings are determined, the user is notified of the device recommendation(s) in step 714, and the device's setting(s) is changed (step 718). The user is then free to take a final image with the updated configuration settings now in place on his device (step 720); the recommended setting is decided based on context metadata and when user has access to the network/system; therefore the recommended setting can be a third tag determined based on previous context data and user access   ) ; 
taking a picture ( Para 82; take a final image) ; and adjusting, based on a picture quality effect parameter set corresponding to the third tag, a picture quality of the picture ( Fig. 8;  IES examines the final image and determines whether the final image is worth storing in the repository for future use/reference. If so, the IES updates the repository with appropriate metadata (step 824). IES does an evaluation of the camera settings recommended and the corresponding image quality in step 826, following. In step 828, the user, optionally, requests for a post-photography image enhancement function. In step 830, the image is digitally altered to match the quality of a pre-stored image. In a final step 832, the final, final image is sent down to the user's camera.).
	Regarding claim 13, Balasubramanian et al. discloses an electronic device (  Figs. 1-4;  Para 41-48,60-72; camera and server  ) comprising: 

          a memory configured to store instructions ( Para 47; memory) ;
 and a processor  ( Para 45, 64, 79,  processor   used to perform image enhancement ) coupled to the memory, wherein the instructions cause the processor to be configured to:
        extract one or more first tags from common data of a user, wherein the common data represents an identity feature of the user (Para 54-63; . Security provides identity verification for cloud consumers and tasks, as well as protection for data and other resources. User portal 83 provides access to the cloud computing environment for consumers and system administrators; wherein user ‘s identity needs to be verified in order to have access to the camera network /cloud system) ; 
extract one or more second tags from photographing-related data of the user, wherein the photographing-related data represents a photographing preference of the user (Para 57-62; 65, 71, 78, 81; contextual metadata; once the user snaps a candidate image, the input module 410 may separate the context metadata from the candidate image to be provided to the computer system/server 12. The context metadata may also be provided through the input module 410 by a user's own input;  usage of the contextual metadata to build analytical models based on multiple images (of, for example, the same subjects), and logic to select best fit (given the user's candidate image/current contextual metadata) for providing the appropriate image/metadata/configuration settings back to the user. The system chooses the best fit saved image/corresponding context metadata by various analytics (step 710), and 712).);
 determine, based on the one or more first tags and the one or more second tags, a third tag (Para 82; Once the configuration and context settings are determined, the user is notified of the device recommendation(s) in step 714, and the device's setting(s) is changed (step 718). The user is then free to take a final image with the updated configuration settings now in place on his device (step 720); the recommended setting is decided based on context metadata and when user has access to the network/system; therefore the recommended setting can be a third tag determined based on previous context data and user access  ); 
take a picture (Para 82; take a final image); and adjust, based on a picture quality effect parameter set corresponding to the third tag, a picture quality of the picture (Fig. 8;  IES examines the final image and determines whether the final image is worth storing in the repository for future use/reference. If so, the IES updates the repository with appropriate metadata (step 824). IES does an evaluation of the camera settings recommended and the corresponding image quality in step 826, following. In step 828, the user, optionally, requests for a post-photography image enhancement function. In step 830, the image is digitally altered to match the quality of a pre-stored image. In a final step 832, the final, final image is sent down to the user's camera.).
	Regarding claim 22, the subject matter disclosed in claim 22 is similar to the subject matter disclosed in claim 13; therefore, claim 22 is rejected for the same reasons as set forth in claim 13 (Balasubramanian et al. ; Para 45, 64, 79,  processor   used to perform image enhancement; Para 47; memory ) .


Allowable Subject Matter
Claims 2-9, 14-21, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
          regarding claim 2, none of the prior art discloses “ the
intelligent photographing method  of claim 1,  further comprising further extracting,  based on a first mapping relationship, the one or more first tags , wherein the first mapping relationship comprises mapping between a plurality of groups of the common data and a plurality of the one or more first tags” in combination of other limitation in its base claim. 
	Regarding claim 3, none of the prior art discloses
the intelligent photographing method of claim 1, further comprising:
extracting, from the photographing-related data, one or more first photographing-related parameter sets;
inputting, the one or more first photographing-related parameter sets to a first neural network ,  to obtain one or more first score vector sets, wherein 
determining, based on the first score vector sets,  the one or more second tags in the fourth tags” in combination of other limitation in its base claim. 
       Claims 4-8 are objected to as being dependent from claim 3.
	Regarding claim 9 , none of the prior art disclose the intelligent photographing method of claim 1, wherein each of the one or more first tags and each of the one or more second tags jointly correspond to an association score, wherein a value of the association score represents a degree of association between each of the one or more first tags and each of the one or more second tags; determining, a total association score of the each of the one or more second tags based on the one or more first tags and the one or more second tags using a formula, 
    PNG
    media_image1.png
    57
    179
    media_image1.png
    Greyscale

wherein Ti is a total association score of an ith second tag in the one or more second tags, wherein L1 is a weight of the one or more first tags, wherein L2 is a weight of the one or more second tags, wherein Wk is an association score corresponding to a kth first tag in the one or more first tags and the ith second tag, and wherein R is a quantity of the one or more first tags; and determining, based on the total association score , the 
        Regarding claim 14, none of the prior art discloses “the electronic device of claim 13, wherein the instructions further cause the processor to be configured to further extract, based on a first mapping relationship, the one or more first tags, and wherein the first mapping relationship comprises mapping between a plurality of groups of the common data and a plurality of the one or more first tags “ in combination of other limitation in its base claim.
	Regarding claim 15, none of the prior art discloses “the electronic device of claim 13, wherein the instructions further cause the electronic device to:
extract, from the photographing-related data, one or more first photographing-related parameter sets;
input the one or more first photographing-related parameter sets to a first neural network model to obtain one or more first score vector sets, wherein the one or more first score vector sets comprise first scores of a plurality of fourth tags, and wherein each of the first scores represents a matching degree between a corresponding first photographing-related parameter set and a corresponding fourth tag; and
determine, based on the first score vector sets, the one or more second tags in the fourth tags” in combination of other limitation in its base claim. 

Regarding claim 17, none of the prior art discloses “wherein the one or more second tags comprise one or more fourth tags having first scores that are highest in a first score vector set corresponding to each of the one or more first photographing-related parameter sets” in combination of other limitation in its base claim. 
Regarding claim 18, none of the prior art discloses  “wherein the instructions further cause the processor to be configured to: obtain sample data comprising a plurality of groups of first training sets, wherein each of the groups of the first training sets comprises one group of second photographing-related parameter sets and one group of second score vector sets; and train the first neural network model based on the sample data using a deep learning algorithm” in combination of other limitation in its base claim. 
	Claims 19 is objected to as being dependent from claim 18. 
	Claim 20 is objected to as being dependent from claim 19. 
         Regarding claim 21, none of the prior art discloses “wherein each of the one or more first tags and each of the one or more second tags jointly correspond to an association score, wherein a value of the association score represents a degree of association between each of the one or more first tags and each of the one or more 
determining, a total association score of the each of the one or more second tags based on the one or more first tags and the one or more second tags using a formula, 
    PNG
    media_image1.png
    57
    179
    media_image1.png
    Greyscale

wherein Ti is a total association score of an ith second tag in the one or more second tags, wherein L1 is a weight of the one or more first tags, wherein L2 is a weight of the one or more second tags, wherein Wk is an association score corresponding to a kth first tag in the one or more first tags and the ith second tag, and wherein R is a quantity of the one or more first tags; and  further determine, based on the total association score , the third tag, wherein the third tag is with a highest total association score in the one or more second tags” in combination of other limitation in its base claim.
Regarding claim 23, none of the prior art discloses “wherein the computer-executable instructions further cause the apparatus to further extract, based on a first mapping relationship, the one or more first tags, and wherein the first mapping relationship comprises mapping between a plurality of groups of the common data and a plurality of the one or more first tags” in combination of other limitation its base claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696